Title: To Thomas Jefferson from Duncan Rose, 31 March 1781
From: Rose, Duncan
To: Jefferson, Thomas



Sir
Petersburg 31st March 1781

I wrote some time ago to Mr. Sollicitor Wood, recommending the Bearer Mr. John Watkins to be an Assistant Clerk to him, but he was provided with one. He wrote me a few Days ago that Mr. Boush had resign’d his Office of assistant Clerk to your Honble. Board; Mr. Watkins is a young Gentleman that comes so strongly recommended to me by a Friend on whose veracity I can depend, for his Abilities, Integrety, and his giving the Clossest application  to Business, that I wou’d become his Security for giving entire satisfaction to your Honble. Board as an assistant Clerk after acquiring a little experience, if you are not already provided with one.
I have the Honor to be Your Excellencys Most obedt Servt.

Dun: Rose

